Citation Nr: 0631031	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  04-07 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a right knee injury.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for residuals of a 
cervical spine injury.

4.  Entitlement to service connection for residuals of a left 
knee injury.

5.  Entitlement to an increased rating in excess of 10 
percent for duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty service from October 1970 
to August 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2002 and May 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

In a VA Form 21-4138 received on February 27, 2003, the 
veteran filed a notice of disagreement (NOD) with a November 
2002 rating decision and requested that his claims be 
reviewed by a Decision Review Officer.  A Decision Review 
Officer has not reviewed the claims for service connection 
for asbestos and increased rating for duodenal ulcer, and as 
such requires the issuance of a statement of the case (SOC) 
under the holding in Manlincon v. West, 12 Vet. App. 238 
(1999).  

This appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process.  In a VA 
Form 9 received on March 4, 2004, the appellant requested a 
Travel Board hearing.  Such hearings must be scheduled by the 
RO.  See, e.g., 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2006).  The claims file fails 
to show that the appellant has yet been afforded a Travel 
Board hearing or has withdrawn his request for one.

As noted above, the Board construed a VA Form 21-4138 
received on February 27, 2003, from the veteran as an NOD 
with regard to a November 2002 rating decision denying 
service connection for asbestos and increased rating for 
duodenal ulcer.  The RO has yet to discuss the issues in a 
separate SOC.  Where the Board finds an NOD has been 
submitted to a matter that has not been addressed in an SOC, 
the issue should be remanded to the RO for appropriate 
action.  Manlincon, 12 Vet. App. at 240-41; see also 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the veteran a 
statement of the case as to the issues of 
entitlement to service connection for 
asbestosis and increased rating for 
duodenal ulcer.  The veteran should be 
apprised of his right to submit a 
substantive appeal and to have his claims 
reviewed by the Board.  The RO should 
allow the veteran and his representative, 
if any, the requisite period of time for 
a response.

2. The RO should schedule the veteran for 
a Travel Board hearing.  After a hearing 
is conducted, or if the appellant 
withdraws his hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



